The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “assembly is includes a vent” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. US 2003/0192144 (hereafter Song et al.).

Regarding Claim 1, Song et al. anticipates:
1. A robotic cleaner (robot vacuum cleaner, Title) comprising: 
a body (cleaner body 20); 
an agitator chamber (chamber surrounding rotation brush 27 and entering suction port 23, Figure 2) defined in the body; 
a suction motor (circulating pump 31 of air circulating mechanism 30) fluidly coupled to the agitator chamber and configured to cause air to flow into the agitator chamber (air flow shown in Figure 2); and 
at least one air jet assembly (air jet opening 25) coupled to the body (Figures 2 and 3), the air jet assembly being configured to generate an air jet, the air jet being configured to urge debris toward the agitator chamber (Figures 2 and 3). 

Regarding Claim 2, Song et al. anticipates:
2. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) is fluidly coupled (through air jet pipe 37) to an exhaust side of the suction motor (circulating pump 31 of air circulating mechanism 30).  

Regarding Claim 3, Song et al. anticipates:
3. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) includes a vent (air provided by venting exhaust air from air circulating mechanism 30) configured to generate the air jet.  

Regarding Claim 4, Song et al. anticipates:
4. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) includes a nozzle (nozzle form, Paragraph [0018]) configured to generate the air jet.  

Regarding Claim 5, Song et al. anticipates:
5. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) is coupled to a sidewall (front side wall of cleaner body 20 near sealing member 40, Figure 2) of the body (cleaner body 20) that extends between an underside of the body and an upper surface of the body (Figure 2).  

Regarding Claim 6, Song et al. anticipates:
6. The robotic cleaner of claim 5, wherein the at least one air jet assembly (air jet opening 25) is includes a vent (air provided by venting exhaust air from air circulating mechanism 30).  

Regarding Claim 7, Song et al. anticipates:
7. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) is disposed on an underside of the body (cleaner body 20)(shown in Figures 2 and 3).  

Regarding Claim 11, Song et al. anticipates:
11. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25) is fluidly coupled to a fan (air circulating mechanism 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2003/0192144 (hereafter Song et al.) in view of the background of the invention.

Regarding Claim 12, Song et al. teaches:
12. A robotic cleaner (robot vacuum cleaner, Title) comprising: 
a body (cleaner body 20); 
an obstacle detection sensor coupled to the body, the obstacle detection sensor being configured to detect an obstacle (Paragraph [0004] – such a robot vacuum cleaner detects an obstacle such as furniture, appliances, or a wall in the cleaning area by a distance sensor 14); 
an agitator chamber (chamber surrounding rotation brush 27 and entering suction port 23, Figure 2) defined in the body; 
a suction motor (circulating pump 31 of air circulating mechanism 30) fluidly coupled to the agitator chamber and configured to cause air to flow into the agitator chamber (air flow shown in Figure 2); and 
a plurality of air jet assemblies (air jet openings 25) coupled to the body (Figures 2 and 3), the plurality of air jet assemblies each being configured to generate an air jet, each air jet being configured to urge debris toward the agitator chamber (Figures 2 and 3).  

Song et al. teaches in the background of the invention (Paragraph [0004]) that robot vacuum cleaners of the related art generally have obstacle detection sensors such as distance sensors to detect obstacles and navigate around them.  Song et al. teaches in Figure 1 a prior art device with distance sensor 14.  Song et al. does not disclose that the embodiment shown in Figure 2 includes a distance sensor.  It would have been obvious to one with ordinary skill in the art at the effective filing date to modify the embodiment shown in Figure 2 to include a distance sensor, if necessary, as taught in the background of the invention with the motivation to provide obstacle navigation to the Figure 2 embodiment of the device.  It is obvious that the reference to the Figure 2 embodiment merely omits the distance sensor detail to focus on the novelty of the device. 

Regarding Claim 16, Song et al. teaches:
16. The robotic cleaner of claim 12. wherein at least one air jet assembly (air jet opening 25) is fluidly coupled to an exhaust side of the suction motor (circulating pump 31 of air circulating mechanism 30)(Figure 2).  

Regarding Claim 17, Song et al. teaches:
17. The robotic cleaner of claim 12, wherein at least one air jet assembly (air jet opening 25) is fluidly coupled to a fan (air circulating mechanism 30).  

Regarding Claim 18, Song et al. teaches:
18. The robotic cleaner of claim 12, wherein at least one air jet assembly (air jet opening 25) includes a vent (air provided by venting exhaust air from air circulating mechanism 30) configured to generate the air jet.  

Regarding Claim 19, Song et al. teaches:
19. The robotic cleaner of claim 12, wherein at least one air jet assembly (air jet opening 25) includes a nozzle (nozzle form, Paragraph [0018]) configured to generate the air jet.  

Regarding Claim 20, Song et al. teaches:
20. The robotic cleaner of claim 12, wherein the plurality of air jet assemblies (air jet openings 25) are positioned along a perimeter of the body (cleaner body 20)(Figure 3).  
 	
Claims 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2003/0192144 (hereafter Song et al.) in view of in view of Kim et al. US 2010/0088840 (hereafter Kim et al.).

Regarding Claim 8, Song et al. teaches:
8. The robotic cleaner of claim 1, further comprising a plurality of air jet assemblies (air jet opening 25), wherein at least one air jet assembly has a different configuration than that of at least one other air jet assembly (see discussion below).

Song et al. discloses substantially all the claim limitations, however, as shown in Figure 3, the plurality of air jet openings 25 appear to be similar configurations rather than different as claimed.  The reference Kim et al. discloses a robotic cleaning robot 500 that, like the Song et al. device, collects the exhaust air from a suction fan and redirects it into air jets (air spray nozzle unit 200 and side nozzle unit 700) proximate the agitator (auxiliary roller 350) as best shown in Figures 16 and 17.  Kim et al. discloses side nozzle units 700 as shown in Figure 16 locate and oriented to blow air toward the middle of the collection area that are different shape than the nozzles of the air spray nozzle unit 200.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Song et al. device to include additional nozzles, different than the other nozzles, directed inward as taught by Kim et al. with the motivation to help direct the air toward the middle of the agitator to reduce the likelihood debris being blown out from under the robot cleaner without depending on the quality of the seal member.    

Regarding Claim 9, Song et al. teaches:
9. The robotic cleaner of claim 8, wherein at least one air jet assembly (air jet opening 25) includes a vent and at least one other air jet assembly includes a nozzle (see discussion below).  

Song et al. discloses substantially all the claim limitations, however, as shown in Figure 3, the plurality of air jet openings 25 provide air by venting exhaust air from air circulating mechanism 30 to nozzles, however, Song et al. does not disclose the two different air jet assemblies are different as claimed.  The reference Kim et al. discloses a robotic cleaning robot 500 that, like the Song et al. device, collects the exhaust air from a suction fan and redirects it into air jets (air spray nozzle unit 200 and side nozzle unit 700) proximate the agitator (auxiliary roller 350) as best shown in Figures 16 and 17.  Kim et al. discloses the left and right air passages 110 and 120 include vent holes 156 that are selectively adjustable with an openable knob 155 as disclosed in Paragraph [0059].  This makes it possible to exhaust part of the air circulating through the left and right air passages to regulate the flow or intensity of the circulating air.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Song et al. device to include vent holes as taught by Kim et al. with the motivation to selectively adjust the air flow in at least one air jet assembly with the motivation to provide a desired airflow by the user that provides a desired performance.  By the adjustment of at least one knob, the device will obviously teach the current claim language.  
 
Regarding Claim 10, Song et al. teaches:
10. The robotic cleaner of claim 9, wherein at least one air jet assembly (air jet opening 25) is coupled to a sidewall (front side wall of cleaner body 20 near sealing member 40, Figure 2) of the body (cleaner body 20) that extends between an underside of the body and an upper surface of the body (Figure 2) and at least one other air jet assembly is coupled to the underside of the body (Figure 2).  

Regarding Claim 14, Song et al. teaches:
14. The robotic cleaner of claim 12, wherein at least one air jet assembly (air jet opening 25)  includes a vent and at least one other air jet assembly includes a nozzle (see discussion below).  

Song et al. discloses substantially all the claim limitations, however, as shown in Figure 3, the plurality of air jet openings 25 provide air by venting exhaust air from air circulating mechanism 30 to nozzles, however, Song et al. does not disclose the two different air jet assemblies are different as claimed.  The reference Kim et al. discloses a robotic cleaning robot 500 that, like the Song et al. device, collects the exhaust air from a suction fan and redirects it into air jets (air spray nozzle unit 200 and side nozzle unit 700) proximate the agitator (auxiliary roller 350) as best shown in Figures 16 and 17.  Kim et al. discloses the left and right air passages 110 and 120 include vent holes 156 that are selectively adjustable with an openable knob 155 as disclosed in Paragraph [0059].  This makes it possible to exhaust part of the air circulating through the left and right air passages to regulate the flow or intensity of the circulating air.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Song et al. device to include vent holes as taught by Kim et al. with the motivation to selectively adjust the air flow in at least one air jet assembly with the motivation to provide a desired airflow by the user that provides a desired performance.  By the adjustment of at least one knob, the device will obviously teach the current claim language.  

Regarding Claim 15, Song et al. teaches:
15. The robotic cleaner of claim 14, wherein at least one air jet assembly (air jet opening 25) is coupled to a sidewall (front side wall of cleaner body 20 near sealing member 40, Figure 2) of the body (cleaner body 20) that extends between an underside of the body and an upper surface of the body (Figure 2) and at least one other air jet assembly is coupled to the underside of the body (Figure 2) .  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic vacuum cleaners with air nozzles.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.